Citation Nr: 0937871	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to 
November 1969 in the U.S. Navy.  

As reflected in a June 2009 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, the Veteran's service from October 29, 1956 
to March 21, 1965 is honorable for VA purposes and is not a 
bar to VA benefits under 38 C.F.R. § 3.12(d)(4); and service 
from March 22, 1965 to November 19, 1969 is considered 
dishonorable for VA purposes and is a bar to such benefits 
related to this period.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
RO, which denied the benefits sought.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record indicates that the claims for service 
connection require additional development for each prior to 
adjudication on the merits.  

With respect to the bilateral hearing loss claim, for the 
purpose of applying the laws administered by the VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).  Review of 
the record clearly shows that the Veteran has a bilateral 
hearing loss disability under these provisions.  Id.  The 
recent clinical evidence addressing the Veteran's hearing 
contains auditory threshold numerical findings that meet the 
criteria above.

The Veteran maintains that he has had a bilateral hearing 
loss and tinnitus since during service due to exposure to 
noise from large guns on ships on which he served.  While 
service medical records contain no complaints, findings or 
diagnosis of any hearing loss or tinnitus condition, the 
Veteran is competent to attest to such aural conditions of 
hearing difficulties and tinnitus he experienced.  The 
Veteran attributed these conditions to noise exposure 
experienced in the Navy while serving as a signalman aboard 
two ships in close proximity to large ship guns.  Review of 
service personnel and treatment records support the Veteran's 
statements that he served onboard the USS Canberra as a 
signalman in the early 1960s. 

Although the record supports the Veteran's statements that he 
was exposed to extreme noise and/or acoustic trauma resulting 
from his proximity to large Navy ship-board guns, the claims 
file does not contain an opinion or other competent evidence 
addressing the etiology of his current hearing loss, or for a 
tinnitus condition he claims.  

Therefore, a remand is necessary to request an opinion 
regarding any etiological nexus between the current bilateral 
hearing loss and service; and to address the question of 
whether there is a current diagnosis of a tinnitus disorder, 
and its relation to service, given the Veteran's competent 
testimony that he has experienced tinnitus since service.  On 
remand, the RO/AMC should obtain a medical opinion as to the 
likely etiology of any current bilateral hearing loss and/or 
tinnitus disorder.  To obtain this, the RO/AMC should afford 
the Veteran an appropriate examination.    

The RO/AMC should request that the examiner provide opinions 
indicating whether it is at least as likely as not that: any 
bilateral hearing loss disability (as defined under 38 C.F.R. 
§ 3.385) and/or tinnitus disability diagnosed is related to 
service (began during service or was permanently worsened 
during service; or, in the case of hearing loss that is an 
organic disease of the nervous system, become manifested to a 
compensable degree within one year of separation from active 
duty).  

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion that takes into account the records of prior medical 
treatment.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

Accordingly, the reopened issue of service connection for a 
psychiatric disorder is REMANDED for the following action:

1.  Obtain any pertinent outstanding 
private and VA treatment records by 
appropriate means.

2.  The RO should schedule the veteran for 
a VA audiologic examination (for 
compensation and pension purposes) by a 
state-licensed audiologist, to determine 
the nature and etiology of any hearing 
loss disability and/or tinnitus 
disability.  The RO must make the claims 
file available to the examiner, who should 
review the claims folders in conjunction 
with the examination.  The examiner should 
note such review in the examination 
report.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The examiner should 
include in the examination report the 
rationale for any opinion expressed.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

Examination of hearing impairment should 
be conducted without the use of hearing 
aids.  The examination must include a 
controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry 
test.  See 38 C.F.R. § 4.85(a).  For each 
ear, pure tone audiometric thresholds, in 
decibels, should be recorded for each of 
the frequencies of 1,000, 2,000, 3,000 and 
4,000 hertz, as well as controlled speech 
discrimination testing (Maryland CNC) 
(reported in percentages of 
discrimination).

The examiner should review the evidence 
and examine the Veteran performing all 
necessary studies, and, for any tinnitus 
and/or hearing loss disability diagnosed 
(See 38 C.F.R. §3.385), should provide a 
medical opinion as to whether there is a 
probability of 50 percent or greater (is 
at least as likely as not) that: 

(i) in the case of an acquired 
hearing loss and/or tinnitus, the 
disability began or was permanently 
worsened during service; or 

(ii) in the case of a hearing loss 
that constitutes an organic disease 
of the nervous system, became 
manifested to a compensable degree 
within one year of separation from 
active duty.  

The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating any current hearing loss 
and/or tinnitus disability to service.
 
3.  Following any additional development 
deemed appropriate by the AMC/RO, 
adjudicate the claims on appeal for 
service connection for bilateral hearing 
loss and for tinnitus.  If a benefit 
sought is not granted, issue the veteran 
and his representative a supplemental 
statement of the case.  Allow an 
appropriate period of time for the 
veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




